J-A29006-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MARK GRABER                                :
                                               :
                       Appellant               :   No. 995 EDA 2018

           Appeal from the Judgment of Sentence November 27, 2017
                In the Court of Common Pleas of Bucks County
             Criminal Division at No(s): CP-09-CR-0001409-1990


BEFORE:      OTT, J., DUBOW, J., and STEVENS, P.J.E.

MEMORANDUM BY OTT, J.:                              FILED NOVEMBER 30, 2018

        Mark Graber appeals from the judgment of sentence imposed on

November 27, 2017, in the Bucks County Court of Common Pleas, made final

by the grant of post-sentence motions on January 11, 2018.            Graber pled

guilty to criminal homicide, aggravated assault, reckless endangering another

person, and possession of an instrument of crime1 in July of 1990. As will be

explained infra, the court resentenced Graber in November of 2017 to a term

of 45 years to life imprisonment. Graber now challenges the legality of his

sentence, claiming it “creates a de facto life without parole sentence that


____________________________________________


   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S. §§ 2501(a), 2702(a)(1)/2702(a)(4), 2705(a), and 907,
respectively.
J-A29006-18


unconstitutionally deprives him of a meaningful opportunity for parole as he

is not one of the rare and uncommon juveniles who is irreparably corrupt.”

Graber’s Brief at 18 (footnote omitted).         Based on the following, we are

constrained to quash this appeal as untimely filed.

       The facts and procedural history underlying this appeal are well known

to the parties, and not necessary to our disposition herein. See Trial Court

Opinion, 5/17/2018, 1-10. We briefly note that on February 10, 1990, Graber,

16 years old at the time, shot and killed the victim, 18-year-old Shane Reilly.

On the same date, and involving the same shooting incident, Graber shot at

but missed a neighbor, David Girard. On July 9, 1990, Graber pled guilty to

criminal homicide, aggravated assault, reckless endangering another person,

and possession of an instrument of crime.2 Following a degree of guilt hearing,

Graber was found guilty of first-degree murder on July 10, 1990.            On

December 21, 1990, the court sentenced Graber to a term of life imprisonment

without the possibility of parole.

       Graber did not file a direct appeal, but did file numerous petitions for

collateral relief pursuant to the Post Conviction Relief Act (“PCRA”).3   With

respect to his fourth petition, filed on March 16, 2016, the PCRA court


____________________________________________


2   18 Pa.C.S. §§ 2501(a), 2702(a)(1)/2702(a)(4), 2705(a), and 907,
respectively.

3   42 Pa.C.S. §§ 9541-9546.



                                           -2-
J-A29006-18


determined Graber was entitled to relief under Miller v. Alabama, 567 U.S.
460 (2012),4 and Montgomery v. Louisiana, 136 S. Ct. 718 (January 25,

2016).5

       Subsequently, at a November 27, 2017, resentencing hearing, the trial

court vacated Graber’s original sentence, and imposed a negotiated sentence

of 45 years to life imprisonment, crediting Graber with time served from the

date of his arrest on February 10, 1990. The court also ordered his court and

transportation costs be waived for the proceeding.

       On December 6, 2017, counsel for Graber filed a motion to reconsider

his sentence, requesting the court enforce its order waiving Graber’s court

costs. On January 5, 2018, Graber filed a pro se notice of appeal, which was

assigned to Docket No. 238 EDA 2018, and thereafter quashed as interlocutory

on February 26, 2018.6

____________________________________________


4 In Miller, the United States Supreme Court held that “mandatory life without
parole for those under the age of 18 at the time of their crimes violates
the Eighth Amendment’s prohibition on ‘cruel and unusual punishments.’”
Miller, 567 U.S. at 465 (emphasis added).

5 In Montgomery, the Supreme Court held that Miller was a new substantive
right that, under the United States Constitution, must be applied retroactively
in cases on state collateral review. Montgomery, 136 S. Ct. at 736.

6  By per curiam order, this Court determined Graber’s pro se appeal was
interlocutory because the trial court had not entered an order regarding the
post-sentence motion filed on December 6, 2017. See Order, 2/26/2018 [238
EDA 2018]; Order – Rule to Show Cause, 1/23/2018 [238 EDA 2018]. See
also Commonwealth v. Borrero, 692 A.2d 158, 160 (Pa. Super. 1997)
(appeal quashed as interlocutory where defendant filed the notice of appeal



                                           -3-
J-A29006-18


       During this time, on January 11, 2018, the court granted Graber’s post-

sentence motion, remitting the challenged costs. On March 16, 2018, Graber

filed a counseled notice of appeal.

       Before we can address the merits of this appeal, we must determine

whether     it   is   properly   before   us   as   it   implicates   our   jurisdiction.

Commonwealth v. Yarris, 731 A.2d 581, 587 (Pa. 1999) (appellate courts

may consider issue of jurisdiction sua sponte). Generally, an appellant has 30

days from the imposition of sentence, or the denial of his post-sentence

motions following the same, to file an appeal. See Pa.R.A.P. 903(a) (“the

notice of appeal … shall be filed within 30 days after the entry of the order

from which the appeal is taken”); Pa.R.Crim.P. 720(a)(2)(c) (“If the defendant

files a timely post-sentence motion, the notice of appeal shall be filed … within

30 days of the entry of the order deciding the motion[.]). “This Court does

not have jurisdiction to hear an untimely appeal.”               Commonwealth v.

Wrecks, 931 A.2d 717, 720 (Pa. Super. 2007).

       Here, the court resentenced Graber on November 27, 2017, and granted

his post-sentence motion regarding the challenged costs on January 11, 2018.

Counsel for Graber did not file a notice of appeal until March 16, 2018, making



____________________________________________


before 120-day period had expired, and prior to the entry of an order finalizing
the judgment of sentence).




                                           -4-
J-A29006-18


it patently untimely.7 On May 16, 2018, this Court issued a rule to show cause

why Graber’s appeal should not be quashed as untimely filed. Counsel filed a

response on July 10, 2018.8

       We begin with the following: “Pennsylvania Rule of Criminal Procedure

114(C)(2) provides that all orders and court notices must be docketed, and

the docket must contain the date the clerk received the order, the date of the

order, and the date and manner of service of the order or court notice.”

Commonwealth v. Davis, 867 A.2d 585, 586 (Pa. Super. 2005).                   “The


____________________________________________


7   In the notice of appeal, counsel alleges:

       [counsel] did not receive notice of the January 11, 2018 granting
       of the Defendant's December 6, 2017 petition for reconsideration
       of sentence until, checking the docket entries on the CPCMS
       system, he learned of it on March 8, 2018. A physical copy of the
       order was given to him in Chambers on March 14, 2018, and
       electronic notice of it was sent to him by the Clerk of Courts on
       March 16, 2018.

Notice of Appeal, 3/16/2018, at unnumbered 1-2.

8 Counsel states he first learned that Graber filed a pro se notice of appeal on
January 10, 2018 from the trial judge’s chambers, and based upon his prior
experience with another Bucks County case, Commonwealth v. Diaz 981
A.2d 915 [1804 EDA 2008] (Pa. Super. 2009) (unpublished judgment order),
he believed the filing of the notice of appeal would render the post-sentence
motion moot. Answer to May [16], 2018 Rule to Show Cause, 7/10/2018, at
3. Moreover, counsel avers he never received written notice of the January
11, 2018 order, which constituted a breakdown in the mailing processes of
the trial court system. Id. at 5-6. Lastly, counsel alleges that because of
these mailing problems, he periodically checks docket entries when he expects
a final order that will require a time restricted action, but did not do so in this
matter because Graber had filed the pro se notice of appeal. Id. at 6.



                                           -5-
J-A29006-18


comment to this Rule suggests that the notice and recording procedures are

mandatory and not modifiable.           The import of this requirement has been

repeatedly upheld and reaffirmed by our Supreme Court and this Court.” Id.

at 587.

       Here, the docket sheet plainly reflects that on January 11, 2018, the

Clerk of Courts mailed Graber’s counsel the January 11, 2018, order. See

Criminal Docket No. CP-09-CR-0001409-1990. Therefore, we can ascertain

that Graber was purportedly served with the trial court’s order on that date,

and counsel failed to file a timely appeal.9 While we understand counsel may

have had complications with the court’s mailing process, he avers he was

____________________________________________


9  This matter is distinguishable from case law where no notation was made
on the docket, and therefore, the various filings were not considered untimely.
See Commonwealth v. Carter, 122 A.3d 388, 391 (Pa. Super. 2015)
(finding appeal period did not begin to run where clerk of courts did not serve
the order on the defendant or note the date of service on the docket);
Commonwealth v. Hooks, 921 A.2d 1199, 1202 (Pa. Super. 2007) (finding
docket failed to indicate the date and manner of service of the court’s concise
statement order); Commonwealth v. Davis, 867 A.2d 585, 587 (Pa. Super.
2005) (finding no evidence indicating that the clerk of courts furnished a copy
of the concise statement order to defendant or counsel and no indication of
the time and manner in which such service was made, if ever);
Commonwealth v. Parks, 768 A.2d 1168, 1171 (Pa. Super. 2001) (holding
no waiver of appellate issues where there was no recorded notation on the
docket which indicated that the clerk of courts furnished defendant or counsel
with a copy of concise statement order); Commonwealth v. Phinn, 761 A.2d
176 (Pa. Super. 2000) (refusing to find issues waived on appeal based on the
fact that there was no indication on the docket regarding when or how the
court’s order was furnished to appellant). See also Frazier v. City of
Philadelphia, 735 A.2d 113, 115 (Pa. 1999) (holding the Commonwealth
Court erred in quashing an appeal for untimeliness when the docket did not
reflect the actual date of notice of entry of order appealed from).



                                           -6-
J-A29006-18


aware of these issues but did not check the docket because Graber had filed

a pro se notice of appeal and he believed that document rendered the post-

sentence motion moot. His inaction is based on an inaccurate understanding

of the law, and a misplaced reliance on an unpublished judgment order. See

Borrero, supra (appeal quashed as interlocutory because post-sentence

motions were still outstanding (under former Pa.R.Crim.P. 1410)). See also

Commonwealth v. Claffey, 80 A.3d 780, 783 (Pa. Super. 2013) (an appeal

filed while timely post-sentence motions were pending may be premature);

Commonwealth v. Rojas, 874 A.2d 638 (Pa. Super. 2005) (a premature

notice of appeal does not divest the trial court of jurisdiction to decide a timely

filed post-sentence motion).10

       Furthermore, Graber’s post-sentence motion only addressed the

remittance of court and transportation costs, which was granted. Thus, the

January 11, 2018, order is purely an administrative function. The order does

not restate Graber’s negotiated sentence, which is the purpose of this appeal.

Accordingly, we are compelled to quash Graber’s appeal as untimely filed.11

       Appeal quashed.


____________________________________________


10  See also Commonwealth v. Jette, 23 A.3d 1032, 1044 (Pa. 2011)
(“[T]he proper response to any pro se pleading is to refer the pleading to
counsel, and to take no further action on the pro se pleading unless counsel
forwards a motion.”).

11 We note that if Graber so chooses, the proper avenue for him to seek relief
would be to file a PCRA petition, requesting reinstatement of his direct appeal
rights nunc pro tunc.

                                           -7-
J-A29006-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/30/18




                          -8-